DETAILED ACTION
Claims 1 and 5-10 were filed with the preliminary amendment dated 01/22/2021.  Claims 2-4 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The substitute specification filed 01/22/2021 has been entered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 14, the phrase “the calibration value” lacks proper antecedent basis and should be changed to “[[the]] a calibration value”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  In claim 10, the phrase “adjustment means” is being interpreted under 35 USC 112f.  The specification is silent as to any structure for the adjustment means (page 7, lines 1-3).

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10, line 3 recites “adjustment means”.  However, the specification does not comply with the written description requirement because the specification does not provide any structure to identify what is meant by “adjustment means.”  Rather, the specification at page 7, lines 1-3 merely states “adjustment means” and gives no structure.  

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the phrase “said pressure reduction plant consists exclusively in two or more valve assemblies” (lines 23-24) renders the claim indefinite for at least two reasons.
First, previous line 2 recites “said plant including three or more valve assemblies”.  Therefore, it is not clear if the pressure reduction plant is required to have two valve assemblies, or if it must have three or more valve assemblies.  For purposes of examination, the claim will be interpreted as only requiring two valve assemblies, and it is suggested to amend line 2 to be consistent with lines 23-24.
Second, it is not clear how the pressure reduction plant can consist exclusively of two or more valve assemblies only, when the drawings, specification, and even the claim requires additional valves (valves 41 and valves 19) in order to make the pressure reduction plant to work as claimed (see, for example, last clause of claim 1 requiring shut-off valve).  Therefore, the examiner suggests changing the claim to state that “the comprises two or more valve assemblies;” and for purposes of examination, the claim will be construed as such.
With regard to claim 6, the phrase “a derivation conduit” renders the claim indefinite.  Claim 6 depends from claim 5.  Claim 5 requires plural derivation conduits (line 7).  Therefore, it is not clear if the “a derivation conduit” of claim 6 is one of the derivation conduits of claim 5, or a different derivation conduit.
With regard to claim 7, the phrase “a command line” renders the claim indefinite.  Claim 7 depends from claim 5.  Claim 5 requires plural command lines (line 8).  Therefore, it is not clear if the “a command line” of claim 7 is one of the plural command lines of claim 5, or a different command line.
With regard to claim 8, the phrase “a derivation conduit” renders the claim indefinite.  Claim 8 depends from claim 5.  Claim 5 requires plural derivation conduits (line 7).  Therefore, it is not clear if the “a derivation conduit” of claim 8 is one of the derivation conduits of claim 5, or a different derivation conduit.
With regard to claim 9, the phrase “a derivation conduit” renders the claim indefinite.  Claim 9 depends from claim 5.  Claim 5 requires plural derivation conduits (line 7).  Therefore, it is not clear which “derivation conduit” of claim 5 is being referred to in claim 9.
In claim 10, claim limitation “adjustment means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification, at page 7, lines 1-3, merely states “adjustment means” without providing any structure.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 (as far as they are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012/153310 (cited on IDS dated 01/22/2021) (hereinafter “Lavezzi”).
With regard to claim 1, Lavezzi discloses a pressure reduction plant (1) for the distribution of fuel gas to a distribution network (2) (page 1, lines 5-6), said plant (see Fig.) including three or more valve assemblies (10, 10a, 10b) arranged in parallel (page 3, line 9) with each other and each one valve assembly including a pressure reducer (20, 20a, 20b), a pilot valve (30; 30a, 30b) and a pressure reducer device (35, 35a, 35b) pneumatically (page 3, line 27) connected to the respective pressure reducer (20; 20a, 20b, 20c) and to the respective pilot valve (30; 30a, 30b, 30c), in which: - each of said consists exclusively][] comprises (as best understood, as set forth above, consists exclusive is being interpreted to not be limiting to other valves in addition to the valve assemblies) in two or more valve assemblies (10, 10a, 10b) and each of said valve assemblies (10, 10a, 10b) consists exclusively in only one pressure reducer (20, 20a, 20b), in only one respective pilot valve (30, 30a, 30b) and in only one respective pressure reducer device (35, 35a, 35b) (see Fig.), wherein any one of said pilot valves (30, 30a, 30b) of any one of said valve assemblies (10; 10a, 10b, 10c) can be configured with a calibration value (pG) greater than the calibration value (pG) of all the remaining pilot valves (30b, 30c) 
With regard to claim 5, Lavezzi discloses that each of said pressure reducers (20; 20a, 20b) includes a first chamber (21, 21a, 21b) and a second chamber (22, 22a, 22b) separated from each other by an elastic membrane (23, 23a, 23b) (page 3, lines 23-24) and each of said pilot valves (30; 30a, 30b) is fitted with an outlet line (31, 31a, 31b) (page 4, line 6), an inlet line (33, 33a, 33b) and an inlet fitting (37, 37a, 37b), said pressure reducers (20; 20a, 20b), said pilot valves (30; 30a, 30b), said supply lines (4; 4a, 4b) and said delivery line (18/18a/18b; 7) being pneumatically connected to each other via said derivation conduits (24/24a/24b) and said command lines (32/32a/32b).
With regard to claim 6, Lavezzi discloses that said first chamber (21/21a/21b) is connected to said delivery line (7/18a/18b/18) via a derivation conduit (24/24a/24b) and receives a pressure signal defined by said delivery pressure (pB) present in said delivery line (7/18/18a/18b) (see Fig.).
With regard to claim 7
With regard to claim 8, Lavezzi discloses that said inlet line (33/33a/33b) of each of said pilot valves (30; 30a, 30b) communicates with said outlet line (34/34a/34b) of said pressure reducer device (35/35a/35b) connected via a derivation line (38/38a/38b) to a respective supply line (4/4a/4b). 
With regard to claim 9, Lavezzi discloses that said inlet fitting (37/37a/37b) of each of said pilot valves (30; 30a, 30b) communicates with said derivation conduit (24/24a/24b) and receives a pressure signal defined by said delivery pressure (pB) present in said delivery line (18/18a/18b/7).
With regard to claim 10, Lavezzi discloses that each of said pilot valves (30; 30a, 30b) includes an adjustable spring (36/36a/36b) associated to adjustment means (not labeled; “manually set by adjusting the preload of the spring” in page 4, lines 17-18 = adjustment means) adapted to adjust the calibration value of said spring (36/36a/36b) (page 4, lines 14-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Pub. No. 2019/0113179 discloses a system/plant for distribution of fuel gas.  U.S. Pat. No. 5,816,286 discloses a valve assembly with pressure reducer, pressure reducer device, and a pilot valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753